OPINION OF THE COURT
Smith, J.
We hold that the courts below did not abuse their discretion in rejecting, without a hearing, the claim of defendant-appellant, Roman Baret, that his guilty plea was the result of threats made by his codefendant.
Baret and Reynardo Nunez were charged with sale of cocaine and possession of cocaine with intent to sell it. The People offered them a plea bargain under which Baret would plead guilty to one count of sale and Nunez to one count of attempted sale. Under the People’s proposal, Baret would get a 2 to 6 year sentence, and Nunez would get probation. The deal was offered on a “no-split” basis: it was not available to either defendant unless both agreed to it. Both did, and their pleas were accepted after each told the court that no one had forced him to plead guilty.
*33Before being sentenced, Baret moved to withdraw his plea. In support of his motion, he submitted an affidavit, saying that he had initially rejected the deal when his lawyer told him about it. (Unlike our dissenting colleague [at 35 n], we think it clear from the record that Baret’s lawyer was not also representing Nunez.) Baret’s affidavit continued:
“Shortly thereafter, Mr. Nunez approached me and began to put pressure on me to plead guilty so that he could get Probation. . . .
“Mr. Nunez told me that T better do the right thing and plead guilty’ or he would make sure he ‘did the right thing.’ He continually told me that his life was ‘on the line’ and that he would ‘do what he had to do’ if I didn’t plead guilty. . . .
“Given these express and implied threats from Mr. Nunez, I felt in danger of physical reprisal if I did not plead guilty. . . .
“On December 23, 1996,1 appeared in Part 38 with [my lawyer] and Mr. Nunez. I was feeling a great deal of pressure from Mr. Nunez. My attorney told me I had to make a decision to plead or go to trial on that date.
“Under such pressure, I agreed to plead guilty and accept a State prison sentence of two to six years. I was in shock during the plea proceeding and did not have a clear idea what I was doing.”
Supreme Court denied Baret’s motion without a hearing. The Appellate Division affirmed, with two Justices dissenting on the ground that a hearing should have been held (43 AD3d 648 [1st Dept 2007]). A Justice of the Appellate Division granted leave to appeal to this Court, and we now affirm.
When a defendant moves to withdraw a guilty plea, the “fact-finding procedures” to be followed “rest largely in the discretion of the Judge to whom the motion is made” (People v Tinsley, 35 NY2d 926, 927 [1974]). “Only in the rare instance will a defendant be entitled to an evidentiary hearing” (¿d.). Here, Supreme Court’s exercise of discretion in denying Baret’s motion without a hearing finds ample support in the record.
Baret’s affidavit suggests, but does not unequivocally say, that he pleaded guilty only because he was afraid Nunez would *34have killed or injured him if he did not. The affidavit does not say what basis, if any, Baret had for believing that Nunez was able to carry out this threat. And the threat itself, couched in ambiguous language, is presented without any specific context. The affidavit does not tell us when or where Nunez spoke to Baret, how often, or whether in person or on the telephone. Nor does the affidavit describe Baret’s response. It uses such vague expressions as “[s]hortly thereafter,” “continually,” and “a great deal of pressure.” One would expect a man who had in truth been threatened with violence, and found the threat credible enough that he would accept a 2 to 6 year prison term rather than defy it, to be able to tell his story in much more specific detail.
We have no basis for disturbing the conclusion of both courts below that Baret’s showing of involuntariness was too flimsy to warrant further inquiry.
Accordingly, the order of the Appellate Division should be affirmed.